



COURT OF APPEAL FOR ONTARIO

CITATION: Pirpamer v. Zanette, 2015 ONCA 723

DATE: 20151027

DOCKET: C60548

Blair, Hourigan, Brown JJ.A.

BETWEEN

Frank Pirpamer

Respondent/Applicant

and

Mark Zanette,
    Stephen Zanette and Randy Zanette,

Amelia
    Miragliotta and Francesco Di Nardo

Appellants/Respondents

Patrick Di Monte, for the appellants

Wendy Greenspoon, for the respondent

Heard: October 26, 2015

On appeal from the order of Justice John McIsaac of the Superior
    Court of Justice, dated June 2, 2015.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the motion judges determination of this dispute.

[2]

The language of the consent order granted by Justice Mulligan
    incorporating the terms of settlement is quite clear and unambiguous in our
    view: the zoning restrictions were to apply to the future development of Block
    7, the Zanette Lots (i.e. the future lots 3.4 & 5 to the north of Block 7)
    and all other lots/blocks, with the Plan. The Plan is implicitly define as
    Mr. Di Nardos proposed plan of subdivision (Sch A). That Plan does not include
    what has now become the contested Lots 1 & 2 of the Zanette lands; and on
    the face and wording of the Consent Order, those lots are not encompassed by
    the language all other lots/blocks within the Plan. Nor are they encompassed
    in the defined term Zanette Lots.

[3]

Even if we were to find some ambiguity in the language of the Consent
    Order, the application of the parole evidence rule would not assist the
    appellants. There is nothing in the correspondence leading up to the settlement
    and the Consent Order that would support the view that the lots referred to
    therein are anything other than the Zanette Lots as defined.

[4]

Finally, we see no basis on the record, including the affidavit
    evidence,that would support a finding of either unilateral or mutual mistake.

[5]

The appeal is therefore dismissed. In accordance with the agreement of
    counsel, costs are fixed in favour of the respondents in the amount of $5,500
    all inclusive.


